Name: Commission Regulation (EEC) No 894/90 of 6 April 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards strawberries and amending Regulation (EEC) No 776/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/38 Official Journal of the European Communities 7. 4. 90 COMMISSION REGULATION (EEC) No 894/90 of 6 April 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards strawberries and amending Regulation (EEC) No 776/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, third and fourth weeks of the month and the detailed rules laid down for the submission of applications and the allocation of quantities available in accordance with Articles 5 and 7 of Regulation (EEC) No 3944/89 should be made applicable ; whereas the percentage of the quan ­ tities to be allocated to traditional operators and to non ­ traditional consignors should also be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from I January 1990 ; whereas those products include strawberries ; Whereas Commission Regulation (EEC) No 3944/89 (3), as amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism to fresh fruit and vegetables ; Article 1 For strawberries covered by CN code 0810 10 90, 1 . The exit documents referred to in Article 5 of Regu ­ lation (EEC) No 3210/89 shall be issued by the compe ­ tent Spanish authorities up to the quantities fixed in the Annex to Regulation (EEC) No 776/90 for the weeks 16 to 22 April and 23 to 29 April 1 990, under the conditions laid down in this Article. 2. Applications for exit documents shall be lodged in accordance with Article 5 of Regulation (EEC) No 3944/89. However, for the week 16 to 22 April 1990, applications shall be lodged before 12 noon 10 April . 3 . Exit documents shall be issued in accordance with Article 5 of Regulation (EEC) No 3944/89. However, for consignments in the week 16 to 22 April 1990, such documents shall be issued on 1 1 April at the latest. 4. Article 7 of Regulation (EEC) No 3944/89 shall apply. The percentage of the quantities reserved for tradi ­ tional operators shall be 90, subject to the application of the second indent of paragraph 1 of the abovementioned Article. Whereas Commission Regulation (EEC) No 776/90 (*) determines a period III within the meaning of Article 2 of Regulation (EEC) No 3210/89 for strawberries for April and fixes the indicative ceilings provided for in Article 83 of the Act of Accession for each week during that period ; whereas, on the basis of the latest information forwarded by the Member States, the ceilings previously fixed should be amended ; Whereas, moreover, in the light of experience and the most recent forward estimates of consignments, serious risks of disturbance are to be feared in the present situa ­ tion during the third and fourth weeks of the month ; whereas accordingly, pursuant to Article 6 of Regulation (EEC) No 3210/89, provision should be made for exit documents to be issued for up to the ceilings fixed for the (') OJ No L 312, 27. 10 . 1989, p. 6. (A OJ No L 86, 31 . 3. 1989, p. 35. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0 OJ No L 379, 28 . 12. 1989, p. 20. ( «) OJ No L 27, 31 . 1 . 1990, p. 14. V) OJ No L 83, 30. 3 . 1990, p. 87. 7. 4. 90 Official Journal of the European Communities No L 92/39 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission